IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                      )       No. 71865-7-1
                                                                                              1—>    e/>o
                       Respondent,                                                                   -ic

                                                      )       DIVISION ONE                    t—
                                                                                                        I.   •


       v.                                                                                     *i£    o^i
                                                      )       UNPUBLISHED OPINION             cn
JOHN LLOYD KIRK,                                                                                       2>-6
                                                                                              x»»      com
                                                                                              IS       3c>~-
                                                                                              «-w—     :e«~
                       Appellant.                     )       FILED: JUN x 5 2015             o
                                                                                               •-*


                                                                                              •••
                                                                                                       O—:
                                                                                              cn       =r108 Wash. App. 536, 540-41, 31 P.3d 729 (2001). We accept the State's concession,

reverse the conviction, and remand for further proceedings. Accordingly, we do not

address Kirk's motion to extend the time to file a statement of additional grounds for

review.


       Reversed and remanded.


               FOR THE COURT:




                                                           CutjT*
                                                    ^t,SU^v^ag^>^
                                                                    "7~n




1The judge who granted Kirk's motion to proceed pro se was not the judge who signed the judgment and
sentence.